UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 02-6220



SZUNA S. MAYENGO,

                                            Petitioner - Appellant,

          versus


RONALD J. ANGELONE, Director, Department of
Corrections,

                                             Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (CA-01-1597-AM)


Submitted:   April 25, 2002                    Decided:   May 8, 2002


Before WILLIAMS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Szuna S. Mayengo, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Szuna S. Mayengo appeals the district court’s order denying

his 28 U.S.C.A. § 2254 (West 1994 & Supp. 2001) petition as

untimely filed.   We have reviewed the record, the district court’s

opinion, and Mayengo’s informal appellate brief.   Because Mayengo

failed to challenge on appeal the basis for the district court’s

ruling, he has not preserved this issue for our review.    4th Cir.

R. 34(b).     In any event, it is clear that the district court

correctly found Mayengo’s § 2254 petition untimely.     Accordingly,

we deny Mayengo’s motions to proceed in forma pauperis and for a

certificate of appealability, and dismiss the appeal.    We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                           DISMISSED




                                 2